Citation Nr: 0801676	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-19 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.

4.  Entitlement to service connection for residuals of a left 
shoulder injury.

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 

6.  Entitlement to an effective date earlier than October 11, 
2006, for grant of service connection for PTSD. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1967.  He is a combat veteran of the Vietnam War and 
has earned the Purple Heart Medal and the Combat Infantryman 
Badge (CIB).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and for residuals of a back injury.  The appealed rating 
decision also denied service connection for residuals of a 
right shoulder injury and residuals of a left shoulder 
injury.

The veteran's appeal also comes from RO rating decisions 
issued in December 2006 and February 2007 that granted 
service connection for PTSD and assigned a 30 percent rating.  
The veteran seeks a higher initial PTSD rating and an 
effective date earlier than October 11, 2006, for service 
connection.  

At a hearing before the undersigned Veterans Law Judge in 
March 2007, the veteran withdrew appeals for service 
connection for a bump on the buttock, colon problems, stomach 
problems, depression, and for a right eye disorder.  In March 
2007, the veteran also withdrew a claim for service 
connection for malaria.  

Entitlement to service connection for a bilateral hearing 
loss, a back disability, and residuals of right and left 
shoulder injuries is addressed in the REMAND portion of the 
decision.  These claims are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision of August 1995, the RO determined that 
no new and material evidence had been submitted to reopen a 
claim for service connection for bilateral hearing loss and 
also denied service connection for a back disability and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the August 1995 decision and 
it became final.

3.  Evidence received at the RO since the August 1995 rating 
decision raises a reasonable possibility of substantiating 
the claims for service connection for bilateral hearing loss 
and for a back disability.  

4.  Throughout the appeal period, PTSD with depression has 
been manifested by deficiencies in work, family relations, 
judgment, thinking, and/or mood, due to such symptoms as: 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; racing thoughts; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and, inability to establish and maintain effective 
relationships.

5. A formal claim for compensation was received at the RO in 
February 1968; that claim was allowed.  

6.  The veteran was hospitalized by VA on February 9, 2002; 
at discharge a diagnosis of PTSD was offered.  

7.  The RO received the veteran's first formal claim for 
service connection for PTSD on September 11, 2002.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which denied service 
connection for bilateral hearing loss disability and for a 
back disability, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for bilateral hearing loss 
and for a back disability and the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for a 70 percent initial schedular rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for an earlier effective date of February 9, 
2002, for service connection for PTSD are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claims was satisfied prior to the initial February 2003 
rating decision by way of letters sent to the claimant in 
August, September and October 2002.  Additionally letters 
were sent in December 2004, and June 2005, which addressed 
all notice requirements.  The letters mention what evidence 
is required to substantiate the claims, the claimant's and 
VA's duty to obtain this evidence, and asked the veteran to 
submit any relevant evidence in his possession. 

VA provided additional notice recommended by the United 
States Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in February 2007.  Unfair 
prejudice will not result from Board adjudication.  

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claimant submitted additional medical evidence and was 
afforded a VA medical examination.  Neither the claimant nor 
his representative has identified, nor does the record 
indicate, that any additional evidence is necessary for fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

New and Material Evidence

In an August 1995 rating decision, the RO denied service 
connection for a back disorder and also determined that no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  The veteran and his representative 
were notified of this decision in a letter from the RO, but 
did not appeal.  Therefore, the rating decision became final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The above cited provision applies to any application to 
reopen received on or after August 29, 2001.  The veteran's 
application to reopen his back disability claim was received 
at the RO in May 2002 and the application to reopen his claim 
for service connection for bilateral hearing loss disability 
was received at the RO in September 2002.  Therefore, this 
version of § 3.156(a) applies to both claims.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1995 RO rating decision included service medical records 
(SMRs), two VA examination reports with pertinent X-ray and 
lab results, a DD Form 214, and claims and statements of the 
veteran, as discussed below.

The SMRs reflect that the veteran was sound at entry.  A June 
1967 report notes lacerations on the face and right ear 
incurred in the line of duty in a May 1967 jeep accident.  
Right eye sutures were removed in August 1967.  An August 
1967 audiometry showed no appreciable upward shift in hearing 
thresholds from that shown at entry into active service; 
however voice recognition testing was not accomplished.

The veteran's DD Form 214 reflects service as an airborne 
infantryman with the award of the parachutist badge and CIB.  
Army General Order 68, dated in July 1966, notes that the 
veteran was awarded the Purple Heart Medal. 

The veteran requested service connection for residuals of a 
leg injury in February 1968.  A June 1968 VA examination 
report reflects a history of facial and right ear lacerations 
and a left leg injury.  The veteran's back was not examined.  
His hearing was examined in November 1968.  A November 1968 
VA examination report notes that the veteran lost right ear 
hearing after a 1967 jeep accident.  The impressions included 
probable right ear hearing loss and right ear scars.  

A January 1970 VA examination report notes a complaint of 
hearing loss since the 1967 ear injury.  Audiometry showed 
bilateral hearing loss disability for VA purposes due to 
upward shifting thresholds.  The report mentions that 
"speech reception" [voice recognition?] was within normal 
limits.  The examiner recommended further evaluation by an 
ear-nose-throat (ENT) physician; however, no further 
evaluation is of record.  

In June 1970, the RO denied service connection for defective 
hearing.  The RO based that denial on the absence of evidence 
of hearing loss disability during or since active service.  

In January 1995, the veteran requested service connection for 
hearing loss and for residuals of a back injury.  He 
submitted a September 1991 private magnetic resonance imaging 
(MRI) report of the lumbar spine that showed disc 
degeneration from L3 to S1 with mild disc bulging.  In August 
1995, the RO notified the veteran that service connection for 
residuals of a back injury was denied and that no new and 
material evidence had been submitted to reopen a claim for 
service connection for hearing loss disability.  The veteran 
did not appeal the decision.  Concerning the back disability 
claim, the RO based its denial on the fact that there was no 
medical evidence linking the current back disability to 
active service.  

Reviewing the evidence submitted since the August 1995 RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating either service connection claim, the Board 
finds that new and material evidence has been submitted to 
reopen both claims.  

The June 1970 rating decision that denied service connection 
for hearing loss disability was based on no hearing loss 
disability at that time.  Therefore, evidence of a hearing 
loss disability would be new and material to the case.  
Submitted since the final August 1995 decision were private 
audiograms dated in the 1980s and 1990s and a September 2003 
VA audiogram.  Each audiogram evinces a bilateral hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385 (2007).  

These audiometry reports are new and material evidence.  This 
evidence is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the claim.  Because 
sufficiently new and material evidence to reopen the 
bilateral hearing loss disability claim has been submitted, 
the application to reopen the claim must be granted.  The 
issue will be addressed further in the REMAND below.

With respect to the application to reopen service connection 
for a back disability, the evidence submitted since the final 
August 1995 rating decision includes additional details of 
the current back disability.  In May 2002, the veteran 
reported that he took sick leave because of his back.  The RO 
received the veteran's official personnel file (OPF) in 
October 2002.  In March 2003, he submitted photocopies of 
SMRs.  In January 2005, he submitted private medical reports 
of treatment for low back pain.  These items are all either 
old evidence previously submitted, new evidence that is not 
material to the service connection claim, or redundant 
evidence of a current back disability; however, in December 
2007, the veteran submitted directly to the Board (along with 
a waiver of his right to initial RO review of the evidence) 
an opinion from his private physician.  The physician related 
current back pains to an active service injury in 1967.  The 
opinion is new and material.  It is neither cumulative nor 
redundant and it raises a reasonable possibility of 
substantiating the claim.

Because sufficiently new and material evidence to reopen the 
claim for service connection for a back disability has been 
submitted, the application to reopen the service connection 
claim must be granted.  The claim will be further addressed 
in the remand portion of the decision.  

Initial PTSD Rating 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Because the present appeal arises from an initial rating 
decision, which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2007).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).

In a February 2007 rating decision, the RO assigned a 30 
percent PTSD rating under Diagnostic Code 9411 for the entire 
appeal period.  Under the rating criteria for PTSD, a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The veteran was hospitalized by VA for depression and anxiety 
in February 2002.  At discharge from the hospital, the Axis I 
diagnoses were major depressive disorder, severe, without 
psychotic features; and, PTSD.  The report notes that in the 
past year a Global Assessment of Functioning (GAF) score was 
70 [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter referred to as DSM-IV), a GAF score of 61 to 70 
is indicative of some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2007)].  The 
hospital report notes that many PTSD symptoms had reportedly 
arisen the previous April.  

A June 2002 VA psychiatric note contains a GAF score of 70 

A September 2002 VA PTSD compensation examination report 
reflects that the veteran attributed inability to work to 
depression; although elsewhere in the report he noted that he 
had not worked since May 2001 due to back pains.  The 
psychiatrist assigned a GAF score of 50, noting that 
psychiatric symptoms contributed to inability to work.  The 
psychiatrist also noted that the symptoms did not meet the 
full criteria for a diagnosis of PTSD.  

A June 2003 VA psychiatry note reflects that the veteran 
complained of being anxious and shaking.  He had discontinued 
Buspar(r) because it was not helpful.  His mood was anxious and 
his affect was constricted.  Insight and judgment were fair 
to good.  The psychiatrist assigned a GAF score of 60 
[according to DSM IV, a GAF score of 51 to 60 is indicative 
of moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2007)].

In July 2005, a VA clinical social worker related the 
veteran's depression to his jeep accident and head injuries 
of 1967.  In August 2005, the clinical social worker offered 
an assessment of major depressive disorder and PTSD and 
assigned a GAF score of 45.  GAF scores of 41 through 50 or 
lower are indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2007)].  

In September 2005, the veteran reported increased symptoms 
since two recent deaths in his immediate family.  In June 
2006, V. Turnbough, M.D., related PTSD to combat and related 
anxiety and depression to a service-connected head injury.  

A December 2006 VA PTSD compensation examination report notes 
that this case presents anxiety, depression, and PTSD.  The 
psychiatrist stated, "Vet very likely had PTSD 4 years ago 
and was masking sxs in the one criteria group that was sub 
clinical in presentation."  The psychiatrist also linked 
other psychiatric symptoms to PTSD, reporting, "Frequency, 
Severity, and Duration of Non-PTSD Psychiatric/Medical 
Symptoms: ongoing depression and anxiety, which currently 
appears comorbid and secondary to PTSD."  The psychiatrist 
noted that the veteran could not cope with crowds; he was 
neatly groomed, but tense; his affect was constricted and his 
mood anxious; he had racing thoughts; and, that he had sleep 
impairment with fatigue.  The psychiatrist noted markedly 
diminished interest or participation in activities and 
increased arousal symptoms including irritability, 
hypervigilance, or outbursts of anger.  The psychiatrist 
concluded that there was significant distress or impairment 
in social, occupational, or other important areas of 
functioning.  While PTSD was felt to be moderate, severe 
symptom exacerbation was noted.  The veteran was not 
currently employed; he had retired in November 2002.  His 
prognosis was guarded due to limited effectiveness of 
medications offered for symptom reduction.  A GAF score of 52 
was assigned.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge that a GAF score of 50 was recently 
assigned and his representative noted a previous score of 47 
in the claims files.  The veteran testified regarding the 
severity of his nervousness. 

The above-discussed medical evidence clearly relates the 
veteran's major depressive disorder and anxiety to service-
connected disability and/or PTSD.  Thus, the Board must 
consider the effects of depression and anxiety, as well as 
PTSD, in the rating assigned.  The GAF scores assigned during 
the appeal period range from 45 to 70.  While 70 indicates 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, a score of 45 connotes serious 
symptoms.  According to DSM IV, serious symptoms cause 
serious difficulty in social, occupational, or school 
functioning, including inability to keep a job.  

Depression, anxiety, constricted affect, racing thoughts, 
sleep impairment, irritability, hypervigilance, and 
ourtbursts of anger were found during the appeal period.  The 
stated criteria for a 50 percent rating include flattened 
affect and disturbances of motivation and mood.  The stated 
criteria for a 70 percent rating, however, include near 
continuous depression affecting the ability to function 
independently.  The veteran's depression has been so severe 
as to require hospitalization regardless of the relatively 
high GAF score assigned after hospitalization.  

Various examiners have described the PTSD symptoms 
differently.  38 C.F.R. § 4.2 states that different examiners 
will not describe the same disability in the same language 
and states that the rating specialist is to reconcile the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  

Reconciling the reports into a consistent picture throughout 
the appeal period, PTSD with depression has been manifested 
by deficiencies in work, family relations, judgment, 
thinking, and/or mood, due to such symptoms as: near-
continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control, racing thoughts, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to establish and maintain effective 
relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  Resolving any 
remaining doubt on this question in favor of the veteran, the 
Board finds that the PTSD symptoms shown are consistently 
much more severe than "moderate."  After considering all 
the evidence of record, including the testimony, the Board 
finds that, for the entire appeal period, the veteran's 
service-connected PTSD symptoms more nearly approximated the 
schedular criteria for a 70 percent rating.

The Board further finds that the veteran's PTSD symptoms have 
not for any period of the claim manifested symptomatology 
that more nearly approximates total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name, as required 
for a higher disability rating of 100 percent under 
Diagnostic Code 9411.  For these reasons, the Board finds 
that the schedular criteria for a 70 percent rating, but no 
higher, for service-connected PTSD have been met for the 
entire period of claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
4.3, 4.7.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's PTSD has been persistently more 
severe at any time during the period of this initial 
evaluation.

Extraschedular Consideration 

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Earlier Effective Date for PTSD

The RO assigned October 10, 2006, as the effective date for 
service connection for PTSD.  The veteran seeks February 2002 
as the effective date.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim of an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  

An exception to this provision appears to be § 5110 (b) (1), 
which states that the day following discharge from active 
service will be the effective date if the application is 
received within a year of the date of discharge or release 
from active service.  Another exception is set forth at 
§ 5110 (g), which states that where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date shall be fixed in accordance with facts found, but shall 
not be earlier than the effective date of the Act or 
administrative issue.  

While VA regulations carry out the intent of the statutes set 
forth above, the VA regulations do not mention a compensation 
award pursuant to any Act or administrative issue.  Rather, 
VA regulations state that unless provided for elsewhere, the 
effective date for service connection is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.400, 3.400 (a) (2).    

With respect to the phrase "the date entitlement arose", 
the Court has stressed what that phrase does not mean.  In 
McGrath v. Gober, the Court offered the following:  

Thus, when an original claim for benefits is 
pending, as the Board found here, the date on 
which the evidence is submitted is irrelevant 
even if it was submitted over twenty years after 
the time period in question."  McGrath v. Gober, 
14 Vet. App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" 
and used that date, rather than a much earlier date of 
receipt of claim, as the effective date.  The Court found the 
Board decision erroneous.  The date entitlement arose was not 
the date of a VA examination that first found PTSD.

Because the McGrath case has similar facts, the Court's 
guidance in that case should be followed carefully.  In this 
case, VA hospitalized the veteran on February 9, 2002,  for 
mental symptoms.  At discharge on February 20th, the Axis I 
diagnoses included PTSD.  

On September 11, 2002, the veteran's PTSD application was 
received at VA.  The claims file reflects that the veteran 
had previously filed a service connection claim in February 
1968.  That application did not mention PTSD or other mental 
disorder; however, pursuant to that claim, other benefits 
were granted and compensation was denied on the basis that a 
service-connected disability was not compensable in degree.  

The veteran was hospitalized by VA for depression and anxiety 
on February 9, 2002.  At discharge from the hospital on 
February 20, a diagnosis of PTSD was offered.  

A September 2002 VA PTSD compensation examination report 
reflects that the symptoms did not meet the full criteria for 
a diagnosis of PTSD; however, a December 2006 VA PTSD 
compensation examination report notes that the psychiatrist 
stated,"Vet very likely had PTSD 4 years ago and was masking 
sxs in the one criteria group that was sub clinical in 
presentation."  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge that recalled a February 2002 
hospitalization for PTSD and he thought that he submitted a 
service connection claim at that time.  

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization can suffice as an informal 
claim for benefits.  In applying 38 C.F.R. § 3.157, a report 
of examination or hospitalization cannot constitute an 
informal claim, absent a prior allowance or disallowance of a 
formal claim for compensation or pension.  See Crawford v. 
Brown, 5 Vet. App. 33, 34-35 (1993).  Because the veteran had 
applied for service connection for other claimed disabilities 
in 1968 and that formal claim for compensation was allowed, 
§ 3.157 becomes useful.  

Once a formal claim for compensation has been allowed, the 
date of VA hospital admission will be accepted as the date of 
receipt of a claim providing that such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2007).

Because the veterans' claim specifying service connection for 
PTSD was received within one year of the February 9, 2002, VA 
hospitalization, that hospital report must be accepted as the 
date of an informal claim.  Thus, the veteran is entitled to 
an effective date of February 9, 2002, for service connection 
for PTSD.  

ORDER

New and material evidence having been submitted, the claims 
for service connection for bilateral hearing loss disability 
and for residuals of a back injury are reopened.  To this 
extent, the appeal is granted.

A 70 percent initial schedular rating for PTSD is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

An effective date of February 9, 2002, for service connection 
for PTSD is granted.  


REMAND

Bilateral Hearing Loss Disability

Because the case has been reopened based on new and material 
evidence, the case must be remanded for adjudication on the 
merits of the service connection claim.  Moreover, a March 
2005 supplemental statement of the case erroneously informs 
the veteran that a hearing loss disability was first shown in 
1987.  In sharp contast, a VA audiometry evaluation first 
showed auditory thresholds indicative of a VA hearing loss 
disability in January 1970.  In January 1970, right ear 
auditory threshold was 65 decibels at 3000 Hertz.  At 4000 
Hertz, left ear threshold was 40 decibels.  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  

With respect to the etiology of the current bilateral hearing 
loss disability, in September 2003, a VA audiologist 
dissociated the bilateral hearing loss disability with active 
service based on no hearing loss disability shown during 
active service and based on significant post-service noise 
exposure.  Although the audiologist found normal hearing at 
separation, the audiologist apparently overlooked the fact 
that speech recognition scores, which also may form a basis 
for a VA hearing loss disability claim, were not supplied in 
the SMRs.  Moreover, a bilateral hearing loss disability is 
clearly shown in the VA medical examination report of January 
1970, which is years prior to the significant post-service 
noise exposure to which the VA audiologist has attributed the 
current hearing loss disability.  Because the VA audiology 
opinion is based on incorrect facts, another opinion must be 
obtained.   

Back Disability 

Concerning service connection for a back disability, the 
veteran should be examined to determine the nature of any 
current back disability based on claims file review. 

Right and Left Shoulder

In September 2002, the veteran reported that he had back 
pains ever since a jeep accident in 1967 and that on May 6, 
2001, both arms and legs went numb.  He indicated that he had 
arthritis in the shoulders and that he had no other shoulder 
trauma except for the 1967 jeep accident.  

The medical evidence includes an April 1997 right shoulder 
evaluation that offers an impression of right shoulder 
bursitis; however, a June 1997 magnetic resonance imaging 
(MRI) revealed moderate acromioclavicular joint arthropathy.  
While a March 1998 private medical report notes a flare-up of 
right shoulder bursitis, a December 1998 report contains an 
impression of degenerative joint disease of the right 
shoulder.  

A May 2001 private MRI of the left shoulder showed tendonitis 
or partial tear of the supraspinous tendon.  The left 
shoulder received a cortisone injection in May 2004. In 
September 2005, the veteran attributed recent right clavicle 
surgery to the jeep accident in 1967.  A March 2007 private 
medical opinion attributes bilateral shoulder pains to a 1967 
active service jeep wreck, but offers no diagnosis for the 
shoulders.  

The duty to assist in developing the claims for service 
connection for right and left shoulder injury residuals 
includes providing an examination to determine the nature and 
etiology of any current shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an ear-
nose-throat (ENT) specialist to review 
the pertinent evidence in the claims 
file, including the January 1970 VA 
hearing evaluation, and offer an opinion 
addressing the etiology of bilateral 
sensorineural hearing loss.  The 
physician should address whether it is at 
least as likely as not (50 percent or 
greater probability) that the current 
bilateral sensorineural hearing loss was 
caused by active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined, if necessary.  

2.  The AOJ should make arrangements for 
the veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of any spine 
and trauma to the shoulders from the 
veteran, and answer the following 
questions:

I.  What is the current diagnosis or 
diagnoses relative to spine and to 
the shoulders?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability is related to the 
jeep accident in 1967?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


